Citation Nr: 0818451	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  00-18 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1. Entitlement to service connection for neurologic 
abnormalities (including bowel and/or bladder dysfunction), 
to include as secondary to herniated disc, L5-S1.

2. Entitlement to an effective date prior to September 30, 
1999 for the grant of a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1980 to 
November 1983, and from January 1985 to March 1988.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Regional Office (RO) which granted an increased rating to 40 
percent for service-connected herniated disc, L5-S1, and an 
August 2006 rating decision that granted individual 
unemployability, effective September 30, 1999.  The veteran 
appealed the August 1999 decision, and expressed disagreement 
with the August 2006 decision.

The claim of an increased rating for service-connected 
herniated disc, L5-S1, was before the Board in August 2003 
and was remanded for further development and adjudication.  
In June 2005, the Board issued a decision on the matter, but 
remanded the issue of entitlement to service connection for 
neurologic abnormalities, including bowel and/or bladder 
dysfunction, to include as secondary to the service-connected 
herniated disc, L5-S1.

In August 2003, and again in June 2005, the Board noted that, 
in November 2000, the veteran filed a request both to reopen 
the claim for compensation under 38 U.S.C.A. § 1151 for a 
thoracic spine disorder and to reopen his claim of direct 
service connection for a thoracic spine disorder.  The issues 
were both times referred to the RO for appropriate actions.  
As these issues have not yet been adjudicated, they are again 
referred to the RO for action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was afforded a VA examination in connection with 
his neurologic abnormalities claim, which included an August 
2007 addendum opinion indicating that the veteran's dominant 
neurologic deficits were related to his nonservice-connected 
thoracic spine disorder, and that his sphincter disturbance, 
muscle spasm, and other muscle groups were entirely related 
to his nonservice-connected thoracic spine disorder.  Thus, 
the evidence reflects that the outcome of the veteran's 
claims for compensation under 38 U.S.C.A. § 1151 for a 
thoracic spine disorder and direct service connection for a 
thoracic spine disorder, which were referred by the Board in 
August 2003 and June 2005, might be determinative of whether 
the veteran is entitled to service connection for neurologic 
abnormalities (including bowel and/or bladder dysfunction).

Under these circumstances, the Board finds that the issue of 
entitlement to service connection for neurologic 
abnormalities (including bowel and/or bladder dysfunction) is 
inextricably intertwined with the veteran's claims for 
compensation under 38 U.S.C.A. § 1151 for a thoracic spine 
disorder and direct service connection for a thoracic spine 
disorder.  Thus, a decision at this time by the Board with 
respect to the veteran's claim of entitlement to service 
connection for neurologic abnormalities (including bowel 
and/or bladder dysfunction) would be premature.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Also, in a writing received by VA in December 2006, the 
veteran expressed disagreement with the RO's August 2006 
rating decision, and, specifically, the effective date of the 
grant of entitlement to individual unemployability.  Because 
the filing of a notice of disagreement initiates appellate 
review, the claim must be remanded for the preparation of a 
Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  
Therefore this issue must be remanded in order for the RO to 
issue a Statement of the Case.

Finally, VA has a duty under the Veterans Claims Assistance 
Act of 2000 (VCAA) to notify a claimant and any designated 
representative of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  The veteran has not been 
provided notice with respect to the claim of entitlement to 
service connection for neurologic abnormalities (including 
bowel and/or bladder dysfunction), to include as secondary to 
herniated disc, L5-S1.  Therefore, the veteran must be 
provided notice on this issue in accordance with the VCAA.  
Moreover, the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the notice 
must inform the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and explain what types of 
evidence are needed to establish both a disability rating and 
an effective date.

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for the issue of 
entitlement to service connection for 
neurologic abnormalities (including 
bowel and/or bladder dysfunction), to 
include as secondary to herniated disc, 
L5-S1.  Such notice should include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.	With respect to the issue of an 
effective date prior to September 30, 
1999 for the grant of a total rating 
based on individual unemployability, 
the RO should furnish the veteran and 
his representative a Statement of the 
Case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002).  The veteran and 
his representative should clearly be 
advised of the need to file a 
Substantive Appeal following the 
issuance of the Statement of the Case 
if the veteran wishes to complete an 
appeal from that decision.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue of 
entitlement to service connection for 
neurologic abnormalities (including 
bowel and/or bladder dysfunction), to 
include as secondary to herniated disc, 
L5-S1.  If any remaining benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

